 

Exhibit 10.40

[tex10-40logo.jpg]

 

April 15, 2016

 

Dean Tozer

2100 Elderton Court

Brentwood, TN 37027

 

Dear Dean:

 

As we have discussed, your last day of work with Nuo Therapeutics, Inc. (“Nuo
Therapeutics” or the “Company”) was January 8, 2016. This letter agreement
(“Agreement”) sets forth the terms of your separation from the Company. As this
is a legal document, you are advised to consult with an attorney before signing
it.

 

1.          Separation Date. The effective date of your separation from Nuo
Therapeutics was February 7, 2016 (“Separation Date”).

 

2.          Allowed Claim. In exchange for your agreeing to and complying with
the terms of this Agreement (including the general release it contains) and in
settlement of all issues and disputes between you and the Company, the Company
hereby grants to you, and you shall be deemed to receive, in that certain
bankruptcy proceeding pending in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”), which is being administered under
the caption In re: Nuo Therapeutics, Inc., Case No. 16-10192 (MFW) (the
“Bankruptcy Case”), an allowed general unsecured claim in the aggregate amount
of $182,500 (the “Allowed Claim”) and such Allowed Claim is not subject to
offset, recoupment or reduction, and shall be treated as an Allowed Class 4
Claim in accordance with the terms of the Company’s First Amended Plan of
Reorganization of the Debtor, which was filed in the Bankruptcy Case at Docket
No. 247, and as same may be amended, modified, or supplemented, from time to
time. In the event that there are not sufficient funds to pay the claim in full,
$12,475.00 shall be treated as a priority claim under 11 U.S.C. § 507(a)(4).

 

3.          Benefits Continuation. Your medical, dental, and vision benefits
ceased on January 31, 2016, subject to your right to elect COBRA. All other
benefits incident to your employment ceased as of January 31, 2016. You received
notice of your COBRA rights by separate letter.

 

4.          Indemnification and Potential Consulting. Consistent with the
Company’s bylaws, the Company will continue to indemnify you with respect to any
actions taken or omissions made by you serving as an officer or director of the
Company. In the Bankruptcy Case, the Company will seek to extinguish any
potential derivative claims against you to the same extent as such claims are
extinguished against active officers and directors of the Company. The Company
and you hereby ratify and confirm that they entered into an Indemnification
Agreement dated November 11, 2014 and that in the event that there is any
conflict between the indemnification provisions in this paragraph and said
Indemnification Agreement, the Indemnification Agreement shall govern.
Notwithstanding the foregoing, said Indemnification Agreement will not be
assumed or assumed and assigned under the Plan and therefore, will be deemed
rejected in accordance with Section 8.2 of the Plan and any claim arising from
such rejection shall receive treatment under the Plan as a Class 4 General
Unsecured Claim.

 

 

 

  

Dean Tozer

April 15, 2016

Page 2

 

5.          Acknowledgement of Equity. The Company and you recognize and
acknowledge that you own 890,200 vested options under the Company’s stock option
plan. You further acknowledge that the foregoing 890,200 vested options are
subject to cancellation and discharge under the terms of the Plan.

 

6.          Acknowledgement of Receipt of all Remuneration and Settlement of
Issues and Disputes. Except as set forth in paragraphs 1 through 5 above, you
agree and acknowledge that (i) you are not entitled to receive any payments,
commissions, bonuses, severance, benefits, equity, options, or other
remuneration of any kind and (ii) you have received the Allowed Claim in
settlement of all issues and disputes between you and the Company.

 

7.          General Release. In exchange for the payment and other agreements of
Company provided pursuant to this Agreement, you, on behalf of yourself and your
heirs, executors, administrators and assigns, hereby irrevocably, fully, and
unconditionally release and forever discharge jointly and severally Nuo
Therapeutics and any and all of its current and former direct and indirect
affiliates, divisions, partners, its employment benefit plans and trustees,
fiduciaries and administrators of these plans and any of the foregoing parties’
present or past employees, officers, directors, stockholders, members, joint
ventures, agents and contractors and each of their predecessors, successors and
assigns (collectively “Released Parties”), from all actions, claims,
obligations, liabilities, demands and causes of action, known or unknown, fixed
or contingent, in law or equity, which you ever had or now have for, upon or by
reason of any matter, cause or thing occurring up to and including the date you
sign this Agreement, including, but not limited to any claim under the Age
Discrimination in Employment Act (“ADEA”), the Americans with Disabilities Act
(“ADA”), the Employee Retirement Income Security Act of 1974 (“ERISA”), the Fair
Credit Reporting Act (“FCRA”), the Family and Medical Leave Act (“FMLA”), the
Occupational Safety and Health Act of 1970 (“OSHA”), the Rehabilitation Act of
1973, the Sarbanes Oxley Act of 2002, Title VII of the Civil Rights Act of 1964,
the Workers Adjustment and Retraining Notification Act (“WARN”), the District of
Columbia False Claims Act, the District of Columbia Family and Medical Leave
Act, the District of Columbia Human Rights Act, the Maryland Equal Pay Law, the
Maryland Fair Employment Practices Act, the Maryland Parental Leave Law, the
Tennessee Disability Act, the Tennessee Human Rights Act, the Tennessee
Whistleblower Law, and any and all federal, state and local laws, rules,
regulations or common law relating to discrimination, retaliation,
whistleblowing, defamation, misrepresentation, fraud, tortious interference,
wrongful discharge, breach of an express or implied contract, breach of a
covenant of good faith and fair dealing, negligent or intentional infliction of
emotional distress; and any and all claims you may have against any of the
Released Parties.

 

 

 

  

Dean Tozer

April 15, 2016

Page 3

 

8.          Cooperation. You agree that you will reasonably cooperate with Nuo
Therapeutics and its officers and employees to provide transition support in
connection with any matter on which your cooperation may reasonably be requested
or of which you had knowledge. You agree that, in the event that you are
subpoenaed by any person or entity (including but not limited to, any government
agency) to give testimony (in a deposition, court proceeding or otherwise) which
in any way relates to your employment with Nuo Therapeutics, you will give
prompt notice of such request (unless prohibited by law) to the Chief Financial
Officer of Nuo Therapeutics and will make no disclosure until Nuo Therapeutics
has had a reasonable opportunity to contest the right of the requesting party or
entity to such disclosure. You further agree that, in the event that you are
contacted by any person or entity regarding information concerning Nuo
Therapeutics or one of its affiliates, you will give prompt notice of such
request to the Chief Financial Officer of Nuo Therapeutics, and will make no
disclosure until Nuo Therapeutics has had a reasonable opportunity to respond to
your notification.

 

9.          Restrictive Covenants. You agree that, beginning on the date hereof,
and continuing only during Nuo Therapeutics’ Bankruptcy Case and only with
regards to Nuo Therapeutics’ existing business but ending no later than June 30,
2016, you will not directly or indirectly: (a) organize, own, manage, operate,
join, control, finance, or participate in any business, enterprise or entity
engaged anywhere in the world in competition with Nuo Therapeutics with respect
to any business or activity that is substantially related to the development,
marketing, distribution, sale, or concerned with autologous point of care
platelet separation technology; (b) hire any person employed by or engaged to
provide services relating to the business of Nuo Therapeutics, or employed or so
engaged by Nuo Therapeutics within one (1) year prior to the Separation Date, or
solicit, induce or attempt to induce any such person to leave the employment of
Nuo Therapeutics; or (c) solicit or attempt to solicit any business from any of
Nuo Therapeutics' customers, customer prospects, or vendors with whom you had
contact with during your employment. Additionally, you acknowledge and agree
that any writing, invention, design, system, process, development or discovery,
conceived, developed, created or made by you, alone or with others, within one
(1) year following the Separation Date is the sole and exclusive property of Nuo
Therapeutics if it (i) relates to Nuo Therapeutics’ autologous point of care
platelet separation technology and/or (ii) is based upon or related to
information or processes learned or performed during your employment, whether or
not it can or may be patented, registered, or copyrighted. For the avoidance of
doubt, all non-compete covenants will be fully and completely released upon the
conclusion of Nuo Therapeutics’ Bankruptcy Case but no later than June 30, 2016.

 

10.         Return of Property. You hereby confirm and acknowledge that you have
returned to the Company any and all equipment, security badges, keys, credit
cards, passwords, files, confidential information, or other property of the
Company and its subsidiaries over which you ever had possession, custody, or
control in connection with your employment. You also affirm that you are in
possession of all of your property that you had at the Company’s premises and
that the Company is not in possession of any of your property.

 

 

 

  

Dean Tozer

April 15, 2016

Page 4

 

11.         Confidentiality of this Agreement. You agree that the terms and
conditions of this Agreement are confidential and that you shall not disclose
the existence of this Agreement or any of its terms to any third parties, other
than to your spouse, attorney, financial advisor/accountant, or as required by
law or as may be necessary to enforce this Agreement. You further agree that you
will not directly or indirectly disclose to anyone outside Nuo Therapeutics,
except as may be required by law, or, with Nuo Therapeutics’ prior written
consent, any confidential or proprietary information concerning Nuo
Therapeutics, including but not limited to confidential or proprietary
information, processes, or practices.

 

12.         Choice of Law and Consent to Jurisdiction. This Agreement shall be
construed and enforced in accordance with the laws of the State of Maryland
without regard to its conflict of laws, provisions or principles. You
irrevocably consent to the exclusive personal jurisdiction of the appropriate
state or federal court for Montgomery County, Maryland and waive any objection
you may have based upon lack of personal jurisdiction, improper venue, or forum
non conveniens.

 

13.         Entire Agreement. This Agreement sets forth the entire agreement
between the parties hereto, and fully supersedes any prior agreements or
understandings regarding your employment with the Company and may not be
modified or amended without the prior written consent of both parties hereto.
You acknowledge that you have not relied on any representations, promises, or
agreements of any kind made to you, except for those set forth in this
Agreement.

 

14.         Meaning of Signing This Agreement. By signing this Agreement, you
expressly acknowledge and agree that:

 

(a)          You have carefully read this Agreement and fully understand what it
means;

 

(b)          You have been advised in writing to discuss this Agreement with an
attorney before signing it;

 

(c)          You have been given at least forty-five (45) calendar days to
consider this Agreement;

 

(d)          You have been given a list of the job titles and ages of all
individuals eligible for this severance program and the job titles and ages of
all individuals in the Company who are not eligible for this program (see
Appendix A);

 

(e)          You have agreed to this Agreement knowingly and voluntarily; you
were not subject to any undue influence or duress; and you are competent to
execute this document;

 

(f)          You may revoke your acceptance of this Agreement within seven (7)
days after you sign it by sending written Notice of Revocation by e-mail to
Jeffery Baumel (jeffery.baumel@dentons.com); and

 

(g)          This Agreement and the terms thereof, if same has not been revoked
pursuant to paragraph 14(f) above, become effective and enforceable upon (a) the
approval of this Agreement by the Bankruptcy Court and (b) the occurrence of the
Effective Date (as that term is defined in the Plan) of that certain First
Amended Plan of Reorganization of the Debtor filed in the Bankruptcy Case, as
same may be amended, modified, or supplemented from time to time (the “Plan”).

 

 

 

  

Dean Tozer

April 15, 2016

Page 5

 

15.         Return of Signed Agreement. You may accept this Agreement by signing
the Agreement and returning it by regular mail to Richard DeMaio, Nuo
Therapeutics, Inc., 207A Perry Parkway, Suite 1, Gaithersburg, MD 20877 or by
e-mail to Richard DeMaio (rdemaio@nuot.com). In the event you do not accept this
Agreement as set forth above, this Agreement, including but not limited to the
obligation of the Company to provide the allowed claim described in Paragraph 2
above, shall be deemed automatically null and void.

 

If you are agreeable to the foregoing, please indicate your acceptance of this
Agreement by signing and dating below. If you have any questions, please call me
at (832) 236-9060.

 

      Nuo Therapeutics, Inc.               /s/ David Jorden       David Jorden  
    Acting CEO/CFO         Accepted and Agreed:      

 

/s/ Dean Tozer   Dated: April 15, 2016 Dean Tozer    

 

 

 

 